Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 12/05/2022, wherein claims 1-2 and 4 were amended, claims 5-37 were cancelled and claims 38-54 were added.
	Claims 1-4 and 38-55 are pending. are pending.
Election/Restrictions 
Applicant elected compound 10026, 
    PNG
    media_image1.png
    222
    275
    media_image1.png
    Greyscale
  on page 90 of the specification, which reads on Formula (IIIb), in the interview on 08/10/2022.  The search has been expanded to encompass the Markush grouping of Formula (III), Q-Ra-Z-Ra-Q, wherein Q is R1R2NC(=O), Ra is (OCH2)n or (OCH2CH2)n, n is 0-6, and Z is 2,6-dihydroxypyridine.
	Claims 1-4 and 38-55 are examined on the merits, herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Claim Objections
	Applicant’s deletion of claims 18, 30 and 37 is sufficient to overcome the objections over these claims.  
35 U.S.C. § 112
	Applicant’s deletion of claims 17-18, 23-27 and 29-37 is sufficient to overcome the rejections over these claims.  

35 U.S.C. § 112
	-Applicant’s amendment to claim 1 that clarifies the composition is sufficient to overcome the rejection over the indefinite composition language.
	-Applicant’s amendment to claim 4 that clarifies the antigen is sufficient to overcome the rejection over the indefinite antigen language.  

REJECTIONS—MAINTAINED & MODIFIED
The below rejections have been modified to account for the added claims.  Modifications are bolded below.
	The below 103 rejection relies upon the same prior art references recited in the previous Office Action.
Improper Markush Grouping Rejection
Claims 1-4 and 38-55 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of Formulas (I), (II), (IIa), (IIb), (III), (IIIa), (IIIb), (IV), (IVa), (IVb), (V), (Va), (Vb), (VI), (VIa), (VIb), (VII), (VIIa), (VIIb), (VIII), (VIIIa), (VIIIb), (IX), (IXa), (IXb), (IXc), (X), (Xa), (XI), (XIb), (XIc), (XIIa), (XIIb), (XIIIa), (XIIIb) is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  First, the compounds depicted by Formula (I) and the other listed formulas above do not contain any structural similarities aside from Q1 bonded to Ra which is bonded to Z which is bonded to Rb which is bonded to Q2.  The only structural constant amongst Formulae (II)-(XIIIb) is that Q comprises an amide group.  However, the amide group is not a substantial structure feature because it is a small portion of the entire compound and it is not essential to the utility.  Additionally, the structures of formula (IXb) in claims 17, 29 and 36 do not even contain an Ra or Rb group as depicted by and required by Formula (I) of claims 1, 24 and 31, from which these claims respectively depend; and the structure of formula (XIIIb) in claims 17, 29 and 36 do not contain an ending Q group as depicted by and required by Formula (I) of claims 1, 24 and 31, from which these claims respectively depend.  
While the compounds are claimed to have the same use, there is no significant structural feature or core from which the utility flows.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.  Applicant may also limit the claims to the proper Markush grouping detailed above that was the basis of the Examiner’s search.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 38-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claims 1, 39, 42, 47, 49, and 54 are indefinite because it is impossible to determine the metes and bounds of the compounds of Formulas (I), (II), (IIa), (IIb), (III), (IIIa), (IIIb), (IV), (IVa), (IVb), (V), (Va), (Vb), (VI), (VIa), (VIb), (VII), (VIIa), (VIIb), (VIII), (VIIIa), (VIIIb), (IX), (IXa), (IXb), (IXc), (X), (Xa), (XI), (XIb), (XIc), (XIIa), (XIIb), (XIIIa), (XIIIb) because the Markush groupings are improper.  Since these compounds do not share structural similarities or a common core, they encompass an almost infinite number of structurally diverse compounds.
Claims 2-4, 38, 40-41, 43-46, 48, 50-53 and 55 are rejected as being dependent on claims 1, 39, 42, 47, 49 and 54.    
For the purpose of examination, these claims are examined in light of the above species election.
-The definition of Ra and Rb in claims 1, 42, and 49 is indefinite because it states “Ra and Rb groups independently comprise a hydrocarbenyl linking group, wherein one or more carbon atoms may be replaced by oxygen atoms.”  Since a methylene group is a hydrocarbenyl linking group it is unclear if Ra or Rb can be defined as oxygen?
For the purposes of examination, these claims are interpreted wherein Ra and Rb comprise at least one hydrocarbenyl group.
-Claims 2, 43, and 50 are indefinite because the phrase “biological pHs” is relative.  It is not clear what pH range is encompassed by the phrase “biological pHs;” is biological pH r the in vivo pH of the blood in a human, the pH in a dog’s stomach, the pH of different plant species, or something else entirely.  
For the purpose of examination, “biological pH” is interpreted as any pH.  
--Claims 39, 47 and 54 are indefinite because all the compounds of Formulas (II), (IIIa), (IIa), (III), (IV), (IVa), (V), (Va), (VI), (VIa), (VIIa), (VIII), (VIIIa), (IX), (IXa), (X), (Xa), (XI), (XIIa), and (XIIb), have the same structure--Q-Ra-Z-Rb-Q.  If the compounds depicted by these distinct formulas are different, why are they all depicted as Q-Ra-Z-Rb-Q.
These claims are further confusing because they depend from claims 1, 42, and 49, which recite a general formula of Q1-Ra-Z-Rb-Q2.  It appears that the formulas recited in claims 39, 47 and 54 are broader than the formulas recited in claims 1, 42 and 49, since the majority of the formulas of claims 39, 47, and 54 do not recite Rb or Q2.  However, the definitions of Q and Ra in claims 39, 47, and 54 do not appear to broaden the limitations of general Formula (I) of claim 1.  This is confusing and unclear.
For the purposes of examination, the claims are interpreted in reference to the formulas recited in claims 39, 47, and 54 wherein the first Q corresponds to Q1, the second Ra corresponds to Rb and the final Q corresponds to Q2 of Formulas (I) of claims 1, 42 and 49.
-The definition of n in reference to Formulas (III)-(XIIb) of claims 39, 47, and 54 is indefinite because it recites “n independently is an integer having a value between 0 and 6.”  When n=0, Ra, which corresponds to Ra and Rb of instant Formula (I), is deleted from the structure.  However,  Formula (I) of claim 1, from which Formulas (III)-(XIIb) depend, requires both Ra and Rb as part of its structure. It is not understood how Formulas (III)-(XIIb) relate back to Formula (I) of claims 1, 42 and 49 from which claims 39, 47 and 54 depend.
-The compound of Formula (XIIIb) in claims 39, 47 and 54 is indefinite because it does not contain a second Q group, which is required by the compound of Formula (I) in claims 1, 42 and 49 from which claims 39, 47 and 54 depend.  How does Formula (XIIIb) relate back to Formula (I)?
-Claims 40, 48 and 55 are further indefinite because at the end of each class they recite “higher analogs or mixtures and combinations thereof.”  It is not clear what higher analogs of the recited compounds are and this term is not further defined by the specification.
For the purposes of examination, the term “higher analogs” is interpreted as not further limiting the claim.
-Claims 41, 46, and 53 are indefinite because the “fM” unit of measurement is unclear.  While “fM” is a known measurement of length, it is not understood how it relates to molar concentrations.
For the purposes of examination, this term is interpreted as not further limiting the claims.
-Claim 41, 46, and 53 are indefinite because the phrase “or a subrange” in lines 5, 7 and 10, is unclear and confusing.  A subrange comprises infinite possibilities and includes those that encompass zero.
For the purposes of examination, this phrase is interpreted as not further limiting the claims.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Note: Due to indefiniteness, claims 1-4, 17-18, 23-27, and 29-37 are interpreted as discussed in the above 35 USC 112 rejection.

	Claims 1-4 and 38-55 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0339098 to Woodside (published 2016, PTO-892). 
	Woodside ‘098 teaches pharmaceutical preparations of a vaccine comprising an antigen and an effective amount of a small  molecule integrin receptor-ligand agonists enhancing compound, that is capable of enhancing integrin mediated binding of integrins of a cell to their respective ligand.  The integrins include α4ß1, α4ß7, α5ß1, αLß2, and the ligands include VCAM-1, fibronectin, MAdCAM-1, ICAM-1, and/or ICAM-2.  The antigen is a purified protein a purified peptide, a cell, or a cell lysate (paragraph 74).
	These compositions are also useful in the preparation of vaccines, adoptive cell therapies, immunotherapies for cancer, and a variety of other conditions (title and abstract).  
	Anti-cancer vaccines are taught (paragraph 74, claim 2).  
	Eliciting an immune response is taught (paragraphs 74, 143-145, 149, 154, 179, claim 3).  
	Composition carriers are taught (paragraphs 19-20, 116-117, 130).  
	Adjuvants are taught (paragraphs 74, 149, claims 3-4).
	Effective amounts of the agonist are taught as greater than 1fM and less than 100nM (paragraphs 116-118).  
	Specifically taught is an anticancer vaccine comprising compounds of formula (I): 
    PNG
    media_image2.png
    332
    364
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    181
    347
    media_image3.png
    Greyscale
, wherein R1, M1, M6, and R3 correspond to R1 and R2 of the instant claims, N(R2)-M2-M3 corresponds to NC(=O)O- of the instant claims, M4 and M5 correspond to Ra and Rb of the instant claims, wherein M4 is absent or CH2 and M5 can be a substituted alkoxy or CR11R12, wherein R11 is H and R12 can be O(CH2CH2O)sR24, and instant Z can be any protonatable group of R24, such as when R24 is amino, alkylamino, dialkylamino, or other listed protonatable groups (paragraph 117, pages 22-23, claims 1-6).  
	Exemplified is:
	
    PNG
    media_image4.png
    141
    353
    media_image4.png
    Greyscale
(paragraph 176, pg. 23—claim 7, pg. 24—claim 10, pg. 25—claim 13, pg. 26—claim 16).
	While Woodside ‘098 teaches compositions comprising an antigen composition and an integrin agonist composition, it differs from that of the instantly claimed invention in that it does not exemplify a compound with Z as required by instant Formula (I).  
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify the R24 of the -O(CH2CH2O)sR24 group of 
    PNG
    media_image4.png
    141
    353
    media_image4.png
    Greyscale
 as an amino, alkylamino, or dialkylamino, wherein these groups are protonatable, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the R24 of the -O(CH2CH2O)sR24 group of 
    PNG
    media_image4.png
    141
    353
    media_image4.png
    Greyscale
 as an amino, alkylamino, or dialkylamino, wherein these groups are protonatable, with a reasonable expectation of success, because Woodside ‘098 teaches M5 as -O(CH2CH2O)sR24 and further teaches R24 as amino, alkylamino, or dialkylamino.
	Although the cited prior art is silent about the T-cell proliferation values and plasma concentrations recited in instant claims 23, 28, and 35, since Woodside ‘098 teaches administering the integrin agonist compounds at effective amounts greater than 1fM and less than 100nM of chemical compound, the compositions of the prior art are expected to have the same T-cell proliferation values and plasma concentrations as recited in instant claims 23, 28, and 35.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 38-39, 41-47, 49-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,311,619 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘619 claims a vaccine composition comprising an antigen and an integrin agonist or activating compound.  Specifically claimed is an integrin agonist compound having formula (I): 
    PNG
    media_image2.png
    332
    364
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    181
    347
    media_image3.png
    Greyscale
, wherein R1, M1, M6, and R3 correspond to R1 and R2 of the instant claims, N(R2)-M2-M3 corresponds to NC(=O)O- of the instant claims, M4 and M5 correspond to Ra and Rb of the instant claims, wherein M4 is absent or CH2 and M5 can be a substituted alkoxy or CR11R12, wherein R11 is H and R12 can be O(CH2CH2O)sR24, and instant Z can be any protonatable group of R24, such as when R24 is amino, alkylamino, dialkylamino, or other listed protonatable groups.

Claims 1-4, 38-39, 41-47, 49-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,709,780 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘780 claims a vaccine composition comprising an antigen and an integrin agonist or activating compound.  Specifically claimed is an integrin agonist compound having formula (I): 
    PNG
    media_image2.png
    332
    364
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    181
    347
    media_image3.png
    Greyscale
, wherein R1, M1, M6, and R3 correspond to R1 and R2 of the instant claims, N(R2)-M2-M3 corresponds to NC(=O)O- of the instant claims, M4 and M5 correspond to Ra and Rb of the instant claims, wherein M4 is absent or CH2 and M5 can be a substituted alkoxy or CR11R12, wherein R11 is H and R12 can be O(CH2CH2O)sR24, and instant Z can be any protonatable group of R24, such as when R24 is amino, alkylamino, dialkylamino, or other listed protonatable groups.

Claims 1-4, 38-39, 41-47, 49-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,716,849 (PTO-892). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘849 claims a vaccine composition comprising an antigen and an integrin agonist or activating compound.  Specifically claimed is an integrin agonist compound having formula (I): 
    PNG
    media_image2.png
    332
    364
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    181
    347
    media_image3.png
    Greyscale
, wherein R1, M1, M6, and R3 correspond to R1 and R2 of the instant claims, N(R2)-M2-M3 corresponds to NC(=O)O- of the instant claims, M4 and M5 correspond to Ra and Rb of the instant claims, wherein M4 is absent or CH2 and M5 can be a substituted alkoxy or CR11R12, wherein R11 is H and R12 can be O(CH2CH2O)sR24, and instant Z can be any protonatable group of R24, such as when R24 is amino, alkylamino, dialkylamino, or other listed protonatable groups. 
Response to Arguments
	Applicant argues that a) while Woodside does disclose a vast number of integrin agonists, they all suffer from being highly hydrophobic, b) while Woodside discloses integrin agonists having protonatable/protonated linkers, the linkers were asymmetrical and did not include methylene oxide or ethylene oxide or oxygen atoms in the linker groups.
	This argument is not persuasive.  The instant claims are directed toward compositions comprising an antigen and a compound of Formula (I).  If Applicant has achieved unexpected results of decreased hydrophobicity, see MPEP 716.02(a), which outlines the evidence required to show unexpected results.
	Regarding the linkers, it is first pointed out that instant Z, the linker, is defined in the claims, as: 
    PNG
    media_image5.png
    82
    532
    media_image5.png
    Greyscale
.  As such, the instant linkers are not limited to methylene oxide or ethylene oxide or oxygen atoms in the linker groups; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	In the arguments, Applicant depicts a number of protonatable or protonated linkers from Woodside and Applicant then argues that nothing in Woodside suggests any other type of protonatable linkers or protonated linkers than disclosed by M6 being NR34(CH2)q, or symmetrical integrin agonists with other types of protontable/protonatable, linkers or protonated linkers than disclosed by M6 being NR34(CH2)q, where the linkers include at least one oxygen atom and a protontable or protonated aromatic amine or a non-internal amine group.
This argument is not persuasive.  As recited above, instant Z, the linker, is defined in the claims, as: 
    PNG
    media_image5.png
    82
    532
    media_image5.png
    Greyscale
.  As such, the instant linkers are not limited as symmetrical or including at least one oxygen atom and a protontable or protonated aromatic amine or a non-internal amine group; although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the species of Woodside that are replicated in the instant arguments, Applicant is reminded that patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.
	As recited in the above rejection, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention to exemplify the R24 of the -O(CH2CH2O)sR24 group of 
    PNG
    media_image4.png
    141
    353
    media_image4.png
    Greyscale
 as an amino, alkylamino, or dialkylamino, wherein these groups are protonatable, to arrive at the instantly claimed invention.  One of ordinary skill in the art would have been motivated to exemplify the R24 of the -O(CH2CH2O)sR24 group of 
    PNG
    media_image4.png
    141
    353
    media_image4.png
    Greyscale
 as an amino, alkylamino, or dialkylamino, wherein these groups are protonatable, with a reasonable expectation of success, because Woodside ‘098 teaches M5 as -O(CH2CH2O)sR24 and further teaches R24 as amino, alkylamino, or dialkylamino. 
	Applicant’s arguments over the Double Patenting rejections are identical to the above arguments over the prior art rejection, and are not persuasive for the reasons stated in the above responses to Applicant’s arguments over the prior art rejection.
	It is noted that Applicant has not provided arguments over the 112(b) rejections in from the previous Office Action.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622